Case 1:20-cv-05636-JGK Document 44 Filed 08/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTONIO PEREZ, 20-cv-5636 (JGK)
Plaintiff, ORDER
- against -
666 LLC, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court finds that the proposed settlement, including the
provision for attorney’s fees and costs, is fair, reasonable, and
adequate. The parties should submit a fully executed Stipulation
of Dismissal for the Court’s signature.

SO ORDERED.

Dated: New York, New York
August 13, 2021

2a ( Vebeey

John G. Koeltl
wu ited States District Judge

 

 

 

 
